             Case 7:96-mj-01162-MRG Document 4 Filed 11/20/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 96 MJ 01162          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Andrew A. Hillegas



                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO RDERED.




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ _ _ 2012,_
               Poughkeepsie, New York
